Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-172519, No. 333-179642, No. 333-186876, No. 333-166715, No. 333-193512and No. 333-198007) and Form S-3 (No. 333-180034) of Spansion Inc. of our report dated February 10, 2015 relating to the financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP San Jose, California February 10, 2015
